Exhibit 10.19

 

AMENDED AND RESTATED

 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made effective this 1st day of JANUARY, 2004, COMMUNITY BANKS
INC. a Pennsylvania corporation (the Company”) and EDDIE L. DUNKLEBARGER (the
Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, on JANUARY 1,
2000, the Company entered into a Salary Continuation Agreement with the
Executive.

 

The Company is willing to provide additional salary continuation benefits to the
Executive and the Company and Executive mutually desire to amend the Salary
Continuation Agreement as hereinafter provided.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1

 

Definitions

 

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

1.1.1 “Change of Control” shall mean any of the following:

 

(A) An acquisition by any “person” or “group” (as those terms are defined or
used in Section 13(d) of the Exchange Act, as enacted and in force on the date
hereof) of “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act, as

 

1



--------------------------------------------------------------------------------

enacted and in force on the date hereof) of securities of Company representing
24.99% or more of the combined voting power of Company’s securities then
outstanding;

 

(B) A merger, consolidation or other reorganization of Company, except where the
resulting entity is controlled, directly or indirectly, by Company;

 

(C) A merger, consolidation or other reorganization of Company, except where
shareholders of Company immediately prior to consummation of any such
transaction continue to hold at least a majority of the voting power of the
outstanding voting securities of the legal entity resulting from or existing
after any transaction and a majority of the members of the Board of Directors of
the legal entity resulting from or existing after a transaction are former
members of Company’s Board of Directors;

 

(D) A sale, exchange, transfer or other disposition of substantially all of the
assets of Company to another entity, except to an entity controlled, directly or
indirectly, by Company or a corporate division involving Company;

 

(E) A contested proxy solicitation of Company’s shareholders that results in the
contesting party obtaining the ability to cast twenty-five percent (25%) or more
of the votes entitled to be cast in an election of directors of Company.

 

Notwithstanding anything else to the contrary set forth in this Agreement, if
(i) an agreement is executed by the Company providing for any of the
transactions or events constituting a Change of Control as defined herein, and
the agreement subsequently expires or is terminated without the transaction or
event being consummated, and (ii) Executive’s employment did not terminate
during the period after the agreement and prior to such expiration or
termination, for purposes of this Agreement it shall be as though such agreement
was never executed and no Change of Control event shall be deemed to have
occurred as a result of the execution of such agreement.

 

1.1.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

1.1.3 “Corporation” means Community Banks, Inc.

 

1.1.4 “Disability” means the Executive suffering a sickness, accident or injury
which, in the judgment of a physician satisfactory to the Company, prevents the
Executive from performing substantially all of the Executive’s normal duties for
the Company for a period of nine (9) months of any twelve (12) consecutive month
period. As a condition to any benefits, the Company may require the Executive to
submit to such physical or mental evaluations and tests as the Company’s Board
of Directors deems appropriate.

 

1.1.5 “Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.

 

1.1.6 “Early Termination Date” means the month, day and year in which Early
Termination occurs.

 

1.1.7 “Normal Retirement Age” means the Executive’s 62nd birthday.

 

1.1.8 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

 

1.1.9 “Plan Year” means each twelve-month period commencing with the effective
date of this Agreement.

 

1.1.10 “Termination for Cause” See Section 5.2.

 

1.1.11 “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of the Executive’s Termination of Employment, the Company shall have
the sole and absolute right to decide the dispute.

 

3



--------------------------------------------------------------------------------

Article 2

 

Lifetime Benefits

 

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

 

2.1.1 Amount of Benefit. The aggregate annual Normal Retirement Benefit under
this Section 2.1 is One Hundred Eighty Thousand ($180,000) Dollars. The annual
benefit amounts as depicted on Schedule A and Schedule B are calculated by
amortizing the annual normal retirement benefit using the interest method of
accounting, a discount rate as set forth in the Schedules, monthly compounding
and monthly payments.

 

2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in consecutive equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for 239 additional months.

 

2.2 Early Termination Benefit. Upon Early Termination, the Company shall pay to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.

 

2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination Annual Benefit set forth in Schedule A or Schedule B, as the case
may be, for the Plan Year ending immediately prior to the Early Termination
Date.

 

2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in consecutive equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Age and continuing for 239 additional months.

 

4



--------------------------------------------------------------------------------

2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to Normal Retirement Age, the Company shall pay to the Executive the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement.

 

2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
Disability Annual Benefits set forth in Schedule A and Schedule B for the Plan
Year ending immediately prior to the date in which Termination of Employment
occurs.

 

2.3.2 Payment of Benefit. The Company shall pay the Disability Annual Benefit to
the Executive in consecutive equal monthly installments commencing within 90
days after the date of the Executive’s Termination of Employment and continuing
for 239 additional months.

 

2.4 Change of Control Benefit. If the Executive is in the active service of the
Company at the time of a Change of Control, the Company shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.

 

2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is the Change
of Control Benefit set forth on Schedule A and Schedule B.

 

2.4.2 Payment of Benefit. The Company shall pay the Change in Control Benefit to
the Executive in consecutive equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s Normal
Retirement Age and continuing for 239 additional months.

 

5



--------------------------------------------------------------------------------

Article 3

 

Death Benefits

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.

 

3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is the Normal
Retirement Benefit described in Section 2.1.1.

 

3.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
beneficiary in consecutive equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s death and
continuing for 239 additional months.

 

3.2 Death During Benefit Period. If the Executive dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3 Death Following Termination of Employment But Before Benefits Commence. If
the Executive is entitled to benefits under this Agreement, but dies prior to
receiving said benefits, the Company shall pay to the Executive’s beneficiary
the same benefits, in the same manner, they would have been paid to the
Executive had the Executive survived; however, said benefit payments will
commence upon the Executive’s death.

 

Article 4

 

Beneficiaries

 

4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the

 

6



--------------------------------------------------------------------------------

Executive, or if the Executive names a spouse as beneficiary and the marriage is
subsequently dissolved. If the Executive dies without a valid beneficiary
designation, all payments shall be made to the Executive’s estate.

 

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 5

 

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement:

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement, if the
Company terminates the Executive’s employment for:

 

5.1.1 Gross negligence or gross neglect of duties;

 

5.1.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

5.1.3 Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

7



--------------------------------------------------------------------------------

5.1.4 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not pay any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

5.2 Competition After Termination of Employment. No benefits shall be payable,
except for benefits paid due to a Change of Control, if the Executive, without
the prior written consent of the Company, engages in conduct which is deemed to
violate the non-competition clause of the Executive’s Employment Contract, which
clause is hereby incorporated herein by reference, both parties further hereby
acknowledging having received, read and understood a copy of said Employment
Contract.

 

5.3 Suicide or Misstatement. If the Executive commits suicide within two years
after the date of this Agreement, or if the insurance company denies coverage
for material misstatements of fact made by the Executive on any application for
life insurance purchased by the company, or any other reason, provided however
that the Company shall evaluate the reason for denial, and upon advice of
Counsel and in its sole discretion, consider judicially challenging any denial.

 

Article 6

 

Claims and Review Procedures

 

6.1 Claims Procedure. The Company shall notify any person or entity that makes a
claim against the Agreement (the “Claimant”) in writing, within ninety (90) days
of Claimant’s written application for benefits, of his or her eligibility or
noneligibility for benefits under the Agreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
the Agreement’s claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances

 

8



--------------------------------------------------------------------------------

requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.

 

6.2 Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Claimant (and counsel, if any) an opportunity to present his or
her position to the Company orally or in writing, and the Claimant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Claimant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Claimant and the specific provisions of the Agreement on which
the decision is based. If, because of the need for a hearing, the sixty-day
period is not sufficient, the decision may be deferred for up to another
sixty-day period at the election of the Company, but notice of this deferral
shall be given to the Claimant.

 

Article 7

 

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

9



--------------------------------------------------------------------------------

Article 8

 

Miscellaneous

 

8.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

8.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

8.6 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and beneficiary have no preferred or secured
claim.

 

8.7 Recovery of Estate Taxes. If the Executive’s gross estate for federal estate
tax purposes includes any amount determined by reference to and on account of
this Agreement, and if the

 

10



--------------------------------------------------------------------------------

beneficiary is other than the Executive’s estate, then the Executive’s estate
shall be entitled to recover from the beneficiary receiving such benefit under
the terms of the Agreement, an amount by which the total estate tax due by the
Executive’s estate, exceeds the total estate tax which would have been payable
if the value of such benefit had not been included in the Executive’s gross
estate. If there is more than one person receiving such benefit, the right of
recovery shall be against each such person. In the event the beneficiary has a
liability hereunder, the beneficiary may petition the Company for a lump sum
payment in an amount not to exceed the beneficiary’s liability hereunder.

 

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

8.9.1 Interpreting the provisions of the Agreement;

 

8.9.2 Establishing and revising the method of accounting for the Agreement;

 

8.9.3 Maintaining a record of benefit payments; and

 

8.9.4 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

    COMPANY:     COMMUNITY BANKS, INC. /s/ Kaye Williams     By   /s/ Patricia
E. Hoch Witness     Name:   Patricia E. Hoch     Title:   Corp. Secretary    
EXECUTIVE: /s/ Kaye Williams     /s/ Eddie L. Dunklebarger Witness     Eddie L.
Dunklebarger

 

12



--------------------------------------------------------------------------------

Schedule A

 

Community Banks, Inc.

Salary Continuation Agreement

 

Lifetime Benefits

 

Eddie L. Dunklebarger

 

Plan Year

Ending Jan 1

     Vesting
Schedule        Accrued
Benefit      Early
Termination
Annual Benefit      Disability
Annual Benefit      Change of
Control Annual
Benefit

2005

     100 %      $ 305,125      $ 57,811      $ 29,497      $ 80,000

2006

     100 %      $ 347,376      $ 61,075      $ 33,581      $ 80,000

2007

     100 %      $ 392,907      $ 64,104      $ 37,983      $ 80,000

2008

     100 %      $ 441,973      $ 66,914      $ 42,726      $ 80,000

2009

     100 %      $ 494,848      $ 69,522      $ 47,838      $ 80,000

2010

     100 %      $ 551,828      $ 71,942      $ 53,346      $ 80,000

2011

     100 %      $ 613,231      $ 74,188      $ 59,282      $ 80,000

2012

     100 %      $ 679,401      $ 76,272      $ 65,678      $ 80,000

2013

     100 %      $ 750,708      $ 78,206      $ 72,572      $ 80,000

2014

     100 %      $ 827,551      $ 80,000      $ 80,000      $ 80,000

 

13



--------------------------------------------------------------------------------

Schedule B

 

Community Banks, Inc.

 

Salary Continuation Agreement

 

Lifetime Benefits

 

Eddie L. Dunklebarger

 

Plan Year

Ending Jan 1

     Vesting
Schedule        Accrued
Benefit      Early
Termination
Annual Benefit      Disability
Annual Benefit      Change of
Control Annual
Benefit

2005

     100 %      $ 63,949      $ 11,548      $ 5691      $ 100,000

2006

     100 %      $ 132,180      $ 22,371      $ 11,762      $ 100,000

2007

     100 %      $ 204,982      $ 32,514      $ 18,241      $ 100,000

2008

     100 %      $ 282,659      $ 42,021      $ 25,153      $ 100,000

2009

     100 %      $ 365,538      $ 50,931      $ 32,528      $ 100,000

2010

     100 %      $ 453,967      $ 59,282      $ 40,397      $ 100,000

2011

     100 %      $ 548,319      $ 67,108      $ 48,793      $ 100,000

2012

     100 %      $ 648,990      $ 74,444      $ 57,752      $ 100,000

2013

     100 %      $ 756,403      $ 81,319      $ 67,310      $ 100,000

2014

     100 %      $ 871,009      $ 87,762      $ 77,508      $ 100,000

2015

     100 %      $ 993,291      $ 93,801      $ 88,390      $ 100,000

1/2016

     100 %      $ 1,123,763      $ 100,000      $ 100,000      $ 100,000

 

14



--------------------------------------------------------------------------------

AMENDMENT TO THE SALARY CONTINUATION AGREEMENT

 

This Amendment to the Salary Continuation Agreement is made effective as of this
             day of November 2007 by and between COMMUNITY BANKS, INC. a
Pennsylvania corporation (the “Company”) and Executive, a party to a Salary
Continuation Agreement (the “Agreement”) with the Company.

 

BACKGROUND:

 

WHEREAS, the payment of benefits to the Executive pursuant to the Agreement is
subject to the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder; and

 

WHEREAS, the Company and the Executive desire to amend the Agreement in order to
comply with section 409A of the Code.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
hereinafter contained, and intending to be legally bound hereby, the parties
agree to add the following additional paragraphs to Executive’s Agreement:

 

1. Timing of Payment. Notwithstanding anything in this Agreement to the
contrary, if, at the time of the Executive’s termination of employment with the
Company, the Company has stock which is publicly traded on an established
securities market and the Executive is a “specified employee” (as defined in
section 409A of the Code) and it is necessary to postpone the commencement of
any payments or benefits otherwise payable pursuant to this Agreement as a
result of such termination of employment to prevent any accelerated or
additional tax under section 409A of the Code, then the Company shall postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the first payroll date that occurs after the date that
is six months following the Executive’s “separation of service” with the Company
(within the meaning of such term under section 409A of the Code). The
accumulated postponed amount shall be paid in a lump sum payment within ten days
after the end of the six-month period. If the Executive dies during the
postponement period prior to the payment of postponed amount, the amounts
postponed on account of section 409A shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of
Executive’s death.

 

2. Section 409A Compliance. This Agreement is intended to comply with the
requirements of section 409A of the Code and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a section 409A “separation from service.” In the event any amount
due hereunder is not paid by the designated date, such amount shall be paid by
December 31 of the calendar year in which such amount was designated to be paid.
In no event shall the Executive, directly or indirectly, designate the calendar
year of a payment.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to the Salary
Continuation Agreement to be executed by its duly authorized officers and the
Executive has hereunto set his/her hand and seal as of the date first above
written.

 

    COMMUNITY BANKS, INC.   /s/ Patricia E. Jack     By   /s/ Anthony N. Leo  
Witness       Anthony N. Leo       EXECUTIVE:   /s/ Patricia E. Jack     /s/
Eddie L. Dunklebarger   Witness     Signature       Eddie L. Dunklebarger      
Printed Name